EXECUTION COPY
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (the “Agreement”) is made as of this 23rd day of
December 2010, by and between Intersections Inc., a Delaware corporation, with
offices at 3901 Stonecroft Boulevard, Chantilly, Virginia 20151 (the
“Corporation”), and Steven A. Schwartz, an individual, residing at 6202 Woodland
Lake Drive, Alexandria, Virginia 22310 (the “Executive”).
 
W I T N E S S E T H:
 
WHEREAS, the Executive has been employed as the Corporation’s Executive Vice
President, Consumer Services;
 
WHEREAS, the Corporation desires to continue to employ the Executive and the
Executive desires to accept such continued employment upon the terms and
conditions contained in this Agreement;
 
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, and for other valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
 
1.           Employment.  The Corporation hereby employs the Executive, and the
Executive hereby accepts employment, as the Executive Vice President, Consumer
Services of the Corporation under the terms and conditions set forth herein.
 
2.           Term.  This Agreement and the Executive’s employment are for an
indefinite term. Therefore, the Executive is employed on an at-will basis and
either the Executive or the Corporation may terminate his employment at any time
and for any reason, with or without “cause” including, without limitation, as
defined in paragraph 6.c.; provided, however, other than in the case of
termination by the Corporation for “cause” as defined in paragraph 6.c. or due
to the Executive’s death as set forth in paragraph 6.a., both the Corporation
and the Executive shall give the other 60 days’ prior written notice of
termination. Notwithstanding the foregoing, the Corporation may, at its option,
provide up to 60 days’ full pay and benefits in lieu of such 60 days’ notice or
any portion thereof.
 
3.           Duties.
 
a.           While the Executive is employed pursuant to this Agreement, he
shall perform such duties and discharge such responsibilities as the Board of
Directors of the Corporation shall from time to time direct, which duties and
responsibilities shall be commensurate with the Executive’s position. The
Executive shall comply fully with all applicable laws, rules and regulations as
well as with the Corporation’s policies and procedures. The Executive shall
devote his entire working time to the business of the Corporation and shall use
his best efforts, skills and abilities in his diligent and faithful performance
of his duties and responsibilities hereunder. While the Executive is employed
pursuant to this Agreement, he shall not engage in any other business activities
or hold any office or position, regardless of whether any such activity, office
or position is pursued for profit or other pecuniary advantage, without the
prior written consent of the Corporation; provided, however, the Executive may
engage in (i) personal investment activities for himself and his family and (ii)
charitable and civic activities, so long as such outside interests set forth in
subsections (i) and (ii) hereof do not interfere with the performance of his
duties and responsibilities hereunder.
 
b.           The Board of Directors of the Corporation reserves the right from
time to time to assign to the Executive additional duties and responsibilities
and to delegate to other employees of the Corporation duties and
responsibilities normally discharged by the Executive. All such assignments and
delegations of duties and responsibilities shall be made in good faith and shall
not materially affect the general character of the work to be performed by the
Executive. The Executive shall hold such officerships and directorships in the
Corporation and any subsidiary to which, from time to time, the Executive may be
appointed or elected.
 
4.           Compensation and Related Matters.  As full compensation for the
Executive’s performance of his duties and responsibilities during his employment
pursuant to this Agreement, the Corporation shall pay the Executive the
compensation and provide the benefits set forth below:
 
a.           Base Salary.  The Corporation shall pay the Executive an annual
salary (the “Base Salary”) of $248,000, less applicable withholding and other
deductions, payable in accordance with the Corporation’s then current payroll
practices. The Base Salary will be reviewed at least annually by the
Corporation’s Board of Directors and may be increased, but not decreased, in its
sole discretion, in which event any increased Base Salary shall be deemed the
Base Salary under this Agreement.
 
b.           Bonus.  The Executive shall be entitled to participate in any bonus
(each a “Bonus”) plan adopted by the Corporation and/or any of its subsidiaries
which may be in effect at any time during the Executive’s employment by the
Corporation, including, without limitation, any bonus plan adopted for officers
of the Corporation. The Executive’s participation in any Bonus plan shall be
subject to the plan conditions adopted by the Board of Directors and/or its
Compensation Committee.
 
c.           Benefits.
 
(i)           The Executive shall be entitled to participate in, and receive
benefits from, any insurance, medical, dental, disability, incentive
compensation, stock option or other employee benefit plan, if any are adopted,
of the Corporation and/or any subsidiary which may be in effect at any time
during the Executive’s employment by the Corporation.
 
(ii)           In addition to the benefits provided under paragraph 4.c(i)
above, the Corporation shall pay for any medical or dental costs incurred by the
Executive, or his dependents covered by the Corporation’s group medical and
dental insurance, to the extent not paid by the Corporation’s group medical or
dental insurance, including, without limitation, deductibles, provided such
payment in any calendar year does not exceed an amount equal to 5% of the
Executive’s Base Salary in that calendar year. In addition, the Corporation
shall pay for one comprehensive physical examination of the Executive in each
calendar year, together with such diagnostic or other tests that are part of
such examination. The Corporation may provide the benefits under this paragraph
4.c(ii) either by purchasing additional insurance or by making direct payments
to the Executive or his medical provider, as determined by the Corporation in
its sole discretion. As a condition of payment, the Executive must submit bills
or other documents satisfactory to the Corporation or its insurance
provider.  Notwithstanding the foregoing, if the Corporation determines in good
faith that its provision of the benefits under this paragraph 4.c(ii) will
result in the imposition of excise taxes on the Corporation and/or the insurance
carrier with respect to such benefits, then such benefits shall not be provided
and the Corporation shall provide an economically equivalent benefit or payment,
pursuant to good faith negotiations with the Executive, to the extent that such
benefit or payment is consistent with applicable law and will not result in the
imposition of such excise taxes.
 
d.           Leave.  The Executive shall be eligible to receive and take paid
leave that the Corporation generally makes available to its senior officers in
accordance with the Corporation’s leave policies (as may be revised from time to
time).
 
e.           Car Allowance.  The Corporation shall provide the Executive with an
annual car allowance (the “Car Allowance”), which shall be applied to the
purchase or lease of a vehicle. The Car Allowance shall equal 4% of the
Executive’s Base Salary, less applicable withholding and other deductions, and
shall be divided into equal payments and paid on the same basis as the
Corporation’s payroll. The Executive shall be responsible for the maintenance
and operation of the vehicle and the costs associated with the same, including,
without limitation, insurance.
 
5.           Expenses.  The Corporation or its subsidiaries shall reimburse the
Executive for expenses which the Executive may from time to time reasonably
incur on behalf of and at the request of the Corporation in the performance of
his responsibilities and duties under this Agreement, provided that the
Executive shall be required to account to the Corporation for such expenses in
the manner prescribed by the Corporation.
 
6.           Termination.  This Agreement and the Executive’s employment shall
terminate:
 
a.           immediately upon the Executive’s death; or
 
b.           upon the Executive being unable to perform his duties and
responsibilities hereunder due to his disability (as defined below). For
purposes of this Agreement, the term “disability” shall mean that the Executive
has been unable to perform the duties and responsibilities required of him
hereunder due to a physical and/or mental condition for a period of 90
consecutive days or 180 non-consecutive days during any 12-month period. During
such period of disability, the Executive shall continue to receive the Base
Salary (less any Corporation-paid benefits that he receives, such as short term
disability or workers compensation, during such period); or
 
c.           upon the existence of cause. For purposes of this Agreement,
“cause” shall mean that the Executive: (i) has been convicted of, or entered a
plea of nolo contendre to, a misdemeanor involving moral turpitude or any felony
under the laws of the United States or any state or political subdivision
thereof; (ii) has committed an act constituting a breach of fiduciary duty,
fraud, gross negligence or willful misconduct; (iii) has engaged in conduct that
violated the Corporation’s then existing internal policies or procedures and
which is materially detrimental to the business, reputation, character or
standing of the Corporation or any of its subsidiaries; or (iv) after written
notice to the Executive and a reasonable opportunity of at least 30 days to
cure, the Executive shall continue (x) to be in material breach of the terms of
this Agreement; (y) to fail or refuse to attend to the material duties and
responsibilities reasonably assigned to him by the Corporation’s Board of
Directors consistent with his authority, position and responsibilities on the
date hereof; or (z) to be absent excessively for reasons unrelated to
disability; or
 
d.           upon the existence of “good reason.”  For purposes of this
Agreement, the following shall constitute “good reason”: Upon written notice
setting forth the alleged good reason by Executive to the Corporation, and the
expiration of a 30-day cure period, there continues to be: (i) a reduction in
the Executive’s Base Salary and/or in the aggregate non-cash benefits provided
for hereunder, and/or, following a “change in control” as defined in paragraph
6.e hereof, a material decrease in the opportunity for cash compensation in
excess of the Executive’s Base Salary; (ii) a material diminution in the
Executive’s authority, duties, position or responsibilities; (iii) the
relocation of the Executive’s office to a location outside of a 30-mile radius
from the Corporation’s present Chantilly, Virginia location; (iv) a material
breach by the Corporation of the terms of this Agreement; or (v) the failure by
the Corporation to obtain an agreement from any successor to the Corporation to
assure that such successor guarantees the Corporation’s performance of this
Agreement or assumes and undertakes to perform the Corporation’s obligations
hereunder; provided, however, in the event of a “change in control” as defined
in paragraph 6.e. hereof, then the Corporation shall cease to have a 30-day
period within which to cure the alleged good reason.
 
e.           for the purposes of this Agreement, the term “change in control”
shall mean that:
 
(i)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), other than the Corporation, any existing director or officer of the
Corporation, any trustee or other fiduciary holding securities under an employee
benefit plan of the Corporation, or any corporation owned, directly or
indirectly, by the stockholders of the Corporation in substantially the same
proportions as their ownership of stock of the Corporation, becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Corporation representing 30% or more of the
Common Stock of the Corporation; or
 
(ii)           the stockholders of the Corporation approve a merger or
consolidation of the Corporation with any other corporation, other than a merger
or consolidation which would result in the voting securities of the Corporation
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the Corporation or such surviving entity outstanding immediately
after such merger or consolidation; or
 
(iii)           the stockholders of the Corporation approve an agreement for the
sale or disposition by the Corporation of all or substantially all of the
Corporation’s assets.
 
f.           If the Executive’s employment is terminated by: (a) the Corporation
pursuant to paragraph 6.a., b. or c., or (b) the Executive other than pursuant
to paragraph 6.d., then, in full satisfaction of the Corporation’s obligations
under this Agreement, the Executive, his beneficiaries or estate, as
appropriate, shall be entitled to receive (i) the Base Salary provided for
herein up to and including the effective date of termination, prorated on a
daily basis; provided, however, in the event of termination due to the
Executive’s death or disability as provided in paragraph 6.a. and b.,
respectively, then his Base Salary shall continue to be paid up to the end of
the month in which the death or termination due to disability occurs; (ii) (A)
in the event of termination due to the Executive’s death or disability as
provided in paragraph 6.a. and b., respectively, any Bonus which would otherwise
be payable to the Executive with respect to the year prior to the year of
termination, to the extent not previously paid, which shall be due and payable
in the year of termination and at the same time as such Bonuses are paid to
active employees, and any Bonus with respect to the year of termination which is
due  under a then current Bonus plan, or (B) in the event of termination by the
Corporation for “cause” as provided in paragraph 6.c. or by the Executive other
than pursuant to paragraph 6.d., any Bonus due at the time of termination under
a then current Bonus plan; (iii) medical benefit continuation at the Executive’s
and/or his dependent’s expense as provided by law; provided, however, in the
event of termination due to the Executive’s death or disability as provided in
paragraph 6.a. and b., respectively, then the Corporation will pay the cost of
the Executive’s medical benefit continuation for Executive and any covered
dependents for up to 18 months or until the Executive and/or his covered
dependents are covered by another company’s group health insurance, whichever is
sooner; and provided, further, that if the Corporation determines in good faith
that its payment of such cost will result in the imposition of excise taxes on
the Corporation and/or the insurance carrier with respect to such medical
benefits, then the Corporation shall not pay such cost and the Corporation shall
provide an economically equivalent benefit or payment, pursuant to good faith
negotiations with the Executive (or his beneficiaries or estate, as
appropriate), to the extent that such benefit or payment is consistent with
applicable law and will not result in the imposition of such excise taxes; and
(iv) benefits, if any, payable upon the Executive’s death or disability,
respectively.
 
g.           If the Executive’s employment is terminated by: (a) the Corporation
other than pursuant to paragraph 6.a., b. or c. or (b) the Executive pursuant to
paragraph 6.d., then, in full satisfaction of the Corporation’s obligations
under this Agreement, the Executive, his beneficiaries or estate, as
appropriate, shall be entitled to receive: (i) the Base Salary provided for
herein up to and including the effective date of termination, prorated on a
daily basis; (ii) any Bonus which would otherwise be payable to the Executive
with respect to the year prior to the year of termination, to the extent not
previously paid, which shall be due and payable in the year of termination and
at the same time as such Bonuses are paid to active employees, and any Bonus
with respect to the year of termination which is due under a then current Bonus
plan; (iii) severance in an amount equal to the total “cash compensation” (as
defined below) that the Executive has received (whether or not pursuant to this
Agreement) during the prior 18-month period, or the prior 30-month period if the
Executive’s employment is terminated twelve months or less after a change in
control, in either case in exchange for a general release in form and content
satisfactory to the Corporation (the “Release”), to be paid in one payment on
the 60th day following the date of such termination, provided that the Release
must have become effective before the 60th day following such termination; and
(iv) medical benefit continuation at the Executive’s and/or his dependent’s
expense as provided by law; provided, however, as additional consideration for
the Release, the Corporation will pay the cost of the Executive’s medical
benefit continuation pursuant to paragraphs 4.c(i) and 4.c(ii) for the Executive
and any covered dependents for up to 18 months (or 30 months if the Executive’s
employment is terminated twelve months or less after a change in control) or
until the Executive and/or his covered dependents are covered by another
company’s group health insurance, whichever is sooner; and provided, further,
that if the Corporation determines in good faith that its payment of such cost
will result in the imposition of excise taxes on the Corporation and/or the
insurance carrier with respect to such medical benefits (or that such benefits
cannot be continued under the terms of the Corporation’s applicable medical
benefits plans or policies for up to 30 months in the event of the Executive’s
termination twelve months or less after a change in control), then the
Corporation shall not pay such cost (and/or shall not be obligated to provide
for such continuation beyond 18 months) and the Corporation agrees that in
either case it shall provide an economically equivalent benefit or payment,
pursuant to good faith negotiations with the Executive, to the extent that such
benefit or payment is consistent with applicable law and will not result in the
imposition of such excise taxes.  For purposes hereof, “cash compensation” shall
mean the Base Salary, Bonus and other similar cash payments received by the
Executive but shall exclude any payments pursuant to stock options or other
equity-based awards or which are calculated by reference to stock options or
other equity-based awards.
 
h.           The Executive hereby acknowledges that he is employed by the
Corporation for an indefinite term and nothing in this Agreement, including,
without limitation, this paragraph 6, changes the at-will nature of his
employment.
 
7.           Confidential and Proprietary Information; Work Product; Warranty;
Non-Competition; Non-Solicitation.
 
a.           Confidentiality.  The Executive acknowledges and agrees that there
are certain trade secrets and confidential and proprietary information
(collectively, “Confidential Information”) which have been developed by the
Corporation and which are used by the Corporation in its business. Confidential
Information shall include, without limitation: (i) customer lists and supplier
lists; (ii) the details of the Corporation’s relationships with its customers,
including, without limitation, the financial relationship with a customer,
knowledge of the internal “politics”/workings of a customer organization, a
customer’s technical needs and job specifications, knowledge of a customer’s
strategic plans and the identities of contact persons within a customer’s
organization; (iii) the Corporation’s marketing and development plans, business
plans; and (iv) other information proprietary to the Corporation’s business. The
Executive shall not, at any time during or after his employment hereunder, use
or disclose such Confidential Information, except to authorized representatives
of the Corporation or the customer or as required in the performance of his
duties and responsibilities hereunder. The Executive shall return all customer
and/or Corporation property, such as computers, software and cell phones, and
documents (and any copies including, without limitation, in machine or
human-readable form), to the Corporation when his employment terminates. The
Executive shall not be required to keep confidential any information, which (x)
is or becomes publicly available through no fault of the Executive or (y) is
already in his possession (unless obtained from the Corporation or one of its
customers). Further, the Executive shall be free to use and employ his general
skills, know-how and expertise, and to use, disclose and employ any generalized
ideas, concepts, know-how, methods, techniques or skills, including, without
limitation, those gained or learned during the course of the performance of his
duties and responsibilities hereunder, so long as he applies such information
without disclosure or use of any Confidential Information.
 
b.           Work Product.  The Executive agrees that all copyrights, patents,
trade secrets or other intellectual property rights associated with any ideas,
concepts, techniques, inventions, processes, or works of authorship developed or
created by him during his employment by the Corporation and for a period of 6
months thereafter, that (i) relate, whether directly or indirectly, to the
Corporation’s actual or anticipated business, research or development or (ii)
are suggested by or as a result of any work performed by the Executive on the
Corporation’s behalf, shall, to the extent possible, be considered works made
for hire within the meaning of the Copyright Act (17 U.S.C. Section 101 et seq.)
(the “Work Product”). All Work Product shall be and remain the property of the
Corporation. To the extent that any such Work Product may not, under applicable
law, be considered works made for hire, the Executive hereby grants, transfers,
assigns, conveys and relinquishes, and agrees to grant, transfer, assign, convey
and relinquish from time to time, on an exclusive basis, all of his right, title
and interest in and to the Work Product to the Corporation in perpetuity or for
the longest period otherwise permitted by law. Consistent with his recognition
of the Corporation’s absolute ownership of all Work Product, the Executive
agrees that he shall (i) not use any Work Product for the benefit of any party
other than the Corporation and (ii) perform such acts and execute such documents
and instruments as the Corporation may now or hereafter deem reasonably
necessary or desirable to evidence the transfer of absolute ownership of all
Work Product to the Corporation; provided, however, if following 10 days’
written notice from the Corporation, the Executive refuses, or is unable, due to
disability, incapacity, or death, to execute such documents relating to the Work
Product, he hereby appoints any of the Corporation’s officers as his
attorney-in-fact to execute such documents on his behalf. This agency is coupled
with an interest and is irrevocable without the Corporation’s prior written
consent.
 
c.           Warranty.  The Executive represents and warrants to the Corporation
that (i) there are no claims that would adversely affect his ability to assign
all right, title and interest in and to the Work Product to the Corporation;
(ii) the Work Product does not violate any patent, copyright or other
proprietary right of any third party; (iii) the Executive has the legal right to
grant the Corporation the assignment of his interest in the Work Product as set
forth in this Agreement; and (iv) he has not brought and will not bring to his
employment hereunder, or use in connection with such employment, any trade
secret, confidential or proprietary information, or computer software, except
for software that he has a right to use for the purpose for which it shall be
used, in his employment hereunder.
 
d.           Non-Competition; Non Solicitation.  The Executive agrees that
during his employment by the Corporation and for 18 months thereafter,
regardless of the circumstances which result in his termination, he shall not
within the continental United States or Canada (i) engage or attempt to engage,
directly or indirectly, whether as an employee, officer, director, consultant or
otherwise, in any business activity which is the same as, substantially similar
to or directly competitive with the Corporation; (ii) solicit or attempt to
solicit, directly or indirectly, whether as an employee, officer, director,
consultant or otherwise, any person or entity which is then a customer of the
Corporation or has been a customer or solicited by the Corporation in the
preceding 18-month period, to purchase products or services directly competitive
with those sold or provided by the Corporation from any entity other than the
Corporation; (iii) solicit for employment, engage and/or hire, whether directly
or indirectly, any individual who is then employed by the Corporation or engaged
by the Corporation as an independent subcontractor or consultant; and/or (iv)
encourage or induce, whether directly or indirectly, any individual who is then
employed by the Corporation or engaged by the Corporation as an independent
contractor or consultant to end his/her business relationship with the
Corporation; provided, however, nothing in this paragraph 7.d. shall prevent the
Executive from owning, solely as an investment, up to 5% of the securities of
any publicly-traded company.  For purposes hereof and of the other provisions of
this paragraph 7, the term “Corporation” shall be deemed to include the
Corporation and any of its subsidiaries.
 
e.           Cooperation.  The Executive agrees, upon reasonable notice, to
cooperate fully with the Corporation and its legal counsel on any matters
relating to the conduct of any litigation, claim, suit, investigation or
proceeding involving the Corporation in connection with any facts or
circumstances occurring during the Executive’s employment with the Corporation
in which the Corporation reasonably determines that the Executive’s cooperation
is necessary or appropriate.
 
f.           Injunctive Relief; Remedy.  The Executive acknowledges that a
breach or threatened breach of any of the terms set forth in this paragraph 7
shall result in an irreparable and continuing harm to the Corporation for which
there shall be no adequate remedy at law. The Corporation shall, without posting
a bond, be entitled to seek injunctive and other equitable relief, in addition
to any other remedies available to the Corporation. All expenses, including,
without limitation, attorney’s fees and expenses incurred in connection with any
legal proceeding arising as a result of a breach or threatened breach of
paragraph 7 of this Agreement shall be borne by the losing party to the fullest
extent permitted by law and the losing party hereby agrees to indemnify and hold
the other party harmless from and against all such expenses.
 
g.           Essential and Independent Agreements.  It is understood by the
parties hereto that the Executive’s obligations and the restrictions and
remedies set forth in this paragraph 7 are essential elements of this Agreement
and that but for his agreement to comply with and/or agree to such obligations,
restrictions and remedies, the Corporation would not have entered into this
Agreement or employed (or continued to employ) him. The Executive’s obligations
and the restrictions and remedies set forth in this paragraph 7 are independent
agreements and the existence of any claim or claims by him against the
Corporation under this Agreement or otherwise will not excuse his breach of any
of his obligations or affect the restrictions and remedies set forth under this
paragraph 7.
 
h.           Survival of Terms; Representations.  The Executive’s obligations
under this paragraph 7 hereof shall remain in full force and effect
notwithstanding the termination of his employment. He acknowledges that he is
sophisticated in business, and that the restrictions and remedies set forth in
this paragraph 7 do not create an undue hardship on him and will not prevent him
from earning a livelihood. He further acknowledges that he has had a sufficient
period of time within which to review this Agreement, including, without
limitation, this paragraph 7, with an attorney of his choice and he has done so
to the extent he desired. The Executive and the Corporation agree that the
restrictions and remedies contained in this paragraph 7 are reasonable and
necessary to protect the Corporation’s legitimate business interests regardless
of the reason for or circumstances giving rise to such termination and that he
and the Corporation intend that such restrictions and remedies shall be
enforceable to the fullest extent permissible by law. The Executive agrees that
given the scope of the Corporation’s business and the sophistication of the
information highway, any further geographic limitation on such remedies and
restrictions would deny the Corporation the protection to which it is entitled
hereunder. If it shall be found by a court of competent jurisdiction that any
such restriction or remedy is unenforceable but would be enforceable if some
part thereof were deleted or modified, then such restriction or remedy shall
apply with such modification as shall be necessary to make it enforceable to the
fullest extent permissible under law.
 
8.           Successors.  This Agreement shall inure to the benefit of and be
binding upon the parties, their legal representatives and successors and
assigns. However, the Executive’s performance hereunder is personal to the
Executive and shall not be assignable by the Executive. The Corporation may
assign this Agreement to any affiliate or to any successor to all or
substantially all of the business and/or assets of the Corporation, whether
directly or indirectly, by purchase, merger, consolidation, acquisition of
stock, or otherwise.
 
9.           Miscellaneous.
 
a.           Compliance with Section 409A.  All payments and benefits under this
Agreement are intended to be excluded from the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended, and the regulations promulgated
thereunder (hereinafter collectively referred to as “Section 409A”), or be
payable in compliance with the requirements of Section 409A, as applicable, and,
to the extent that the provisions of this Agreement are subject to Section 409A,
they shall be construed and interpreted to comply with Section 409A and any
payments will be made in a manner which is not in violation of Section
409A.  Without limiting the generality of the foregoing, for purposes of this
Agreement (including paragraph 6 hereof), the Executive shall be considered to
have a termination of employment only if such termination is a “separation from
service” within the meaning of Section 409A.  If the Executive is a “specified
employee” within the meaning of Section 409A and one or more of the payments to
be received by the Executive pursuant to this Agreement would be considered
deferred compensation subject to Section 409A, then, except as may otherwise be
permitted under Section 409A, no such payment will be made before six months
after the Executive’s termination of employment.  In the event that any payment
is subject to the foregoing delay, such payment to which the Executive would
otherwise be entitled during the period of the such delay will be accumulated
and paid on the first business day following the expiration of such
delay.  Furthermore, in the event that any payment is subject to the foregoing
delay, then the Corporation shall, at its sole expense, (i) establish an
irrevocable grantor trust in the form prescribed by Revenue Procedure 92-64 (the
“Trust”) and contribute the amount of such payment to the Trust within 60 days
after the Executive’s termination of employment, and (ii) direct the trustee of
the Trust to pay such amount, together with the earnings of the Trust, less
applicable withholding and payroll deductions, to the Executive on the first day
following the expiration of such delay (subject only to the limitations with
respect to the Corporation’s insolvency, if any, as prescribed under the Trust).
 
b.           Waiver; Amendment.  The failure of a party to enforce any term,
provision, or condition of this Agreement at any time or times shall not be
deemed a waiver of that term, provision, or condition for the future, nor shall
any specific waiver of a term, provision, or condition at one time be deemed a
waiver of such term, provision, or condition for any future time or times. This
Agreement may be amended or modified only by a writing signed by both parties
hereto.
 
c.           Governing Law; Jurisdiction.  This Agreement shall be governed and
construed in accordance with the laws of the State of Delaware without giving
effect to principles of conflicts of law.  The parties hereby irrevocably
consent to the jurisdiction of the federal and state courts located in the State
of Delaware, and by the execution and delivery of this Agreement, each of the
parties hereto accepts for itself the exclusive jurisdiction of the aforesaid
courts and irrevocably consents to the jurisdiction of such courts (and the
appropriate appellate courts) in any proceedings, and waives any objection to
venue laid therein.
 
d.           Tax Withholding.  The payments and benefits under this Agreement
may be compensation and as such may be included in either the Executive’s W-2
earnings statements or 1099 statements. The Corporation may withhold from any
amounts payable under this Agreement such federal, state or local taxes as shall
be required to be withheld pursuant to any applicable law or regulation.
 
e.           Paragraph Captions.  Paragraph and other captions contained in this
Agreement are for reference purposes only and are in no way intended to
describe, interpret, define or limit the scope, extent or intent of this
Agreement or any provision hereof.
 
f.           Severability.  Each provision of this Agreement is intended to be
severable. If any term or provision hereof is illegal or invalid for any reason
whatsoever, such illegality or invalidity shall not affect the validity of the
remainder of this Agreement.
 
g.           Integrated Agreement.  This Agreement constitutes the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof, and supersedes all prior agreements, understandings,
memoranda, term sheets, conversations and negotiations. There are no agreements,
understandings, restrictions, representations or warranties between the parties
other than those set forth herein or herein provided for.
 
h.           Interpretation; Counterparts.  No provision of this Agreement is to
be interpreted for or against any party because that party drafted such
provision. For purposes of this Agreement: “herein,” “hereby,” “hereinafter,”
“herewith,” “hereafter” and “hereinafter” refer to this Agreement in its
entirety, and not to any particular subsection or paragraph. This Agreement may
be executed in any number of counterparts, each of which shall be deemed an
original, and all of which shall constitute one and the same instrument.
 
i.           Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given if delivered by hand
delivery, or by facsimile (with confirmation of transmission), or by overnight
courier, or by registered or certified mail, return receipt requested, postage
prepaid, in each case addressed as follows:
 
If to the Executive:
 
Steven A. Schwartz at the address first set forth above
 
If to the Corporation:
 
Intersections Inc.
3901 Stonecroft Boulevard
Chantilly, Virginia  20151
Attention: Chief Legal Officer
Facsimile: 703-488-1757
 
with copies to:
 
Stroock & Stroock & Lavan LLP
180 Maiden Lane
New York, New York  10038-4982
Attention:  Martin H. Neidell
Facsimile:  212-806-7836
 
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notices and communications shall be effective
when actually received by addressee.
 
j.           No Limitations.  The Executive represents his employment by the
Corporation hereunder does not conflict with, or breach any confidentiality,
non-competition or other agreement to which he is a party or to which he may be
subject.
 
IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date first above written.
 
INTERSECTIONS INC.
 
EXECUTIVE
           
By:
       
Name: Michael R. Stanfield
 
Steven A. Schwartz
 
Position: Chief Executive Officer
   


